United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1495
                                     ___________

United States of America,                 *
                                          *
               Appellee,                  *
                                          *
       v.                                 *
                                          *
Ronald A. Patterson,                      *
                                          *
               Appellant,                 * Appeal from the United States
                                          * District Court for the
-----------------------                   * Western District of Missouri.
                                          *
United States of America,                 *      [PUBLISHED]
                                          *
               Appellee,                  *
                                          *
       v.                                 *
                                          *
Ronald A. Patterson,                      *
                                          *
               Appellant.                 *
                                     ___________

                             Submitted: June 22, 1998
                                 Filed: June 24, 1998
                                     ___________

Before BOWMAN, Chief Judge, FAGG, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.
        When Ronald A. Patterson, who was previously sentenced for two criminal
offenses, violated his supervised release, the district court revoked supervised release
and imposed a revocation sentence of 36 months imprisonment on one offense and 24
months imprisonment on the other offense. On appeal, we “vacate[d] Patterson&s
sentence and remand[ed] for resentencing,” because the district court failed to afford
him an opportunity for allocution prior to the imposition of sentence following the
revocation of his supervised release, and this failure did not constitute harmless error.
See United States v. Patterson, 128 F.3d 1259, 1260-61 (8th Cir. 1997) (per curiam).
In a footnote, we stated that we did not reach the merits of Patterson&s claim about
being sentenced on materially false information, “because he raise[d] it for the first time
on appeal.” Id. at 1261 n.2. On remand at resentencing, Patterson again raised his
false-information claim, while the government argued that the only “issue” before the
district court was to afford Patterson an opportunity for allocution before imposing a
revocation sentence, and that our opinion precluded the district court from
reconsidering the underlying basis for the false-information claim. After Patterson
extensively exercised his right to allocution, the court revoked Patterson&s supervised
release and reimposed its prior revocation sentences. Patterson appeals, and we affirm.



       On appeal, Patterson renews his false-information claim, and argues that the
government&s attempt to limit the issues before the district court on remand was
improper, because several of our decisions provide for a “complete re-sentencing” on
remand. The government maintains that Patterson was barred from again raising this
issue before the district court, based on his prior waiver of this issue and the footnote
in our previous opinion to that effect.

       We agree with the government that, because we remanded for the purpose of
affording Patterson allocution and refused to reach the false-information claim
Patterson failed to preserve for appeal, he was precluded from raising this issue again
on remand and cannot obtain a decision on the issue&s merits in this appeal.

                                           -2-
Specifically, our decision to “vacate Patterson&s sentence and remand for resentencing,”
see id. at 1260-61, must be viewed in the context of our entire opinion, which focused
solely on the district court&s failure to afford Patterson an opportunity for allocution, see
id. Viewed in this way, the remand was clearly limited and not open-ended. See
United States v. Santonelli, 128 F.3d 1233, 1236-37 (8th Cir. 1997) (construing remand
order which vacated defendant&s sentence and remanded case for resentencing to be
limited, because remand order had to be read with analysis in opinion which focused
on erroneous drug-quantity determination affecting offense level; thus holding that court
on remand could adjust offense level regarding drug quantity and place where drugs
were sold, but rejecting government&s contention that remand enabled sentencing judge
to operate on clean slate). As we stated in Santonelli, “[a]n appeals court in sentencing
cases should avoid giving the parties additional bites of the litigation apple.” See id.
at 1239 (noting “typical situation” where losing parties in first appeal, if given chance,
will seek redetermination of issues on which it lost).

       Accordingly, we affirm the judgment of the district court.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-